Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
Applicant’s amendment, filed April 8, 2022, has been entered in the application. Claims 1-27 are pending, with claims 26 and 27 being newly added.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the provision of both a tab extending from the compartment cover and contacting the seal element (claim 19) and a rib extending downwardly from the cover contacting the seal (claim 20, note that claim 20 is cumulative and additionally includes all limitations of claim 19) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 20 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. In claim 20, the recitation, resultantly provides for both a tab extending from the compartment cover and contacting the seal element (the material of claim 19) and a rib extending downwardly from the cover contacting the seal (claim 20, note that claim 20 is cumulative and additionally includes all limitations of claim 19). The specification as filed does not support the recitation of both the tab structure and rib structure engaging the seal (rather it only supports the rib 120 engaging the seal 90). See, e.g., specification paragraph 0036 and figures 9, 9A). 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9, 20 and 27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In claim 1, lines 8-9, the recitation of the storage bin floor being “vertically below the rear rack” is confusing in that the storage bin has been defined as an integral element of the rack (line 7: “a storage bin integrally formed with the rear rack”), and as such, it is not entirely clear how a portion of an element can extend below something it is an integral part of. In claim 20, the further recitation of a rib engaging the seal is confusing in that a “tab” element has already been recited as engaging the seal element, and resultantly it is not clear whether at least some portion of the recitation in claim 20 is redundant in view of the material already present in claim 19 as applicant has amended it. In claim 27, the recitation of “at least one standoff tab” is confusing in that a “tab” has already been recited in claim 19, and it is not entirely clear whether the “standoff tab” is positively a different element than the more generically recited “tab”. If the elements are intended to refer to the same inventive structure, then it would be appropriate to use the same terminology, if they are positively intended to refer to different structures, then a clear distinction in terminology should be used.
In determining whether a claim is indefinite, the Office employs what may be seen as “a lower threshold of ambiguity when reviewing a pending claim for indefiniteness than those used by post-issuance reviewing courts.” Ex parte Miyazaki, 89 USPQ2d 1207, 1211 (BPAI 2008) (precedential). The precedential Miyazaki decision “hold[s] that if a claim is amenable to two or more plausible claim constructions, the USPTO is justified in requiring the applicant to more precisely define the metes and bounds of the claimed invention by holding the claim unpatentable under 35 U.S.C. § 112, second paragraph, as indefinite.” Id. Such a standard is reasonably applied in view of the Office’s “duty to guard the public against patents of ambiguous and vague scope” and “because the applicant has an opportunity and a duty to amend the claims during prosecution to more clearly and precisely define the metes and bounds of the claimed invention and to more clearly and precisely put the public on notice of the scope of the patent.” Id. at 1211-12.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-5, 10-12 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bennett et al. (US 2008/0283326) in view of Safranski et al. (US 2012/0031688). Bennett et al. teach an all-terrain vehicle (10) comprising a longitudinally extending frame (52), front and rear ground engaging members (14, 14, 18, 18) coupled to and supporting the frame, a straddle seat (20) coupled to the frame for supporting at least one rider, an engine (72) positioned under the seat and coupled to the frame, a rear rack (22) positioned rearwardly of the seat, which may include a storage compartment (¶0058). The reference to Bennett et al. is not specific concerning the characteristics of the compartment as being integrally molded with the rear rack as a unitary piece, a cover rotatably positioned over the compartment, forming a load-bearing surface, the rear rack having an indentation therein with the cover movable downwardly (e.g., when closed) to contact a floor of the indentation. Safranski teaches that it is old and well known to provide a rear cargo rack portion (224, 226, 228, 230, 232, also see figures 17, 18) of an all-terrain vehicle with a storage compartment (271) as being integrally molded with the rear rack (224, 226, 228, 230, 232) as a unitary piece (¶0088) and having a floor (bottom of 271) extending below the rear cargo rack (e.g., bottom of 271 is below floor 224 and walls 226, 228, 230, 232), a cover (270) rotatably positioned over the compartment (¶0089), forming a load-bearing surface (when installed it is a floor portion [224] of a cargo bed), the cover (270) configured to 
    PNG
    media_image1.png
    422
    470
    media_image1.png
    Greyscale
conceal an opening in the rear rack, the storage compartment upper perimeter (at the top of 271) forming an outer perimeter of the opening (i.e., that opening into the top of the storage compartment 271, see bold outline and annotation “A”, in the excerpt of figure 18, reproduced here), the rear rack having an indentation therein (material of floor 224 inwardly of slots 276, and latch 280) with the cover movable downwardly (e.g., when closed) to contact a floor of the indentation. It would have been obvious to one of ordinary skill in the art at the time of the invention and/or at the time of filing to provide the generically disclosed storage compartment as initially taught by Bennett et al. as being integrally molded with the rear rack as a unitary piece, a cover rotatably positioned over the compartment, forming a load-bearing surface, the rear rack having an indentation therein with the cover movable downwardly to contact a floor of the indentation as taught by Safranski et al for the purpose of adopting a known storage compartment structure and closure (e.g., that taught by Safranski et al.) to implement the otherwise un-specified feature for the purpose of utilizing a known successful configuration to form the storage compartment.

Claims 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Bennett et al. in view of Safranski et al. and Wojnowski (US 6,059,141). The reference to Bennett et al. as modified by Safranski et al. is discussed above, the combined references not positively teaching the provision of a portion on the cover which contacts the floor as comprising standoff tabs. Initially, Wojnowski teaches a closable cover (14) for a container (10 in general, interior space 50) which is sealed with a sealing element (20, 20a, 20b) wherein the arrangement is also provided with standoff tabs (24a) which prevent the closing of the door from crushing the seal element (col. 2, lines 61-64). It would have been obvious to one of ordinary skill in the art at the time of the invention and/or at the time of filing to provide the cover and bin structure of the references to Bennett et al. and Safranski et al. as combined with a standoff bumper arrangement such as taught by Wojnowski for the purpose of ensuring that the door rests evenly against the accommodating structure without damaging portions of the door or the accommodating structure.
As regards the positioning of the tabs on the movable cover, while the modifying reference to Wojnowski teaches the standoff tabs (24a) as being placed on the container, rather than the door, initially it is well held that a reversal of operative parts is well understood to fall within the skill level of the ordinary practitioner, particularly where such a reversal does not compromise the operation of the structure. As such, it would have been obvious to one of ordinary skill in the art at the time of the invention and/or at the time of filing to provide the standoff tab structures as taught by Wojnowski on the door or cover portion as combined, rather than on the accommodating structure of the floor of the arrangement of Bennett et al. as modified by Safranski et al. and Wojnowski discussed directly above, so as to provide a smoother or more continuous profile to the floor portion surrounding the opening closed by the cover, and/or to allow the cover to be supported on other surfaces when removed from the vehicle (e.g., such as when it is set aside to allow a user to access the storage compartment).  

Claims 7-9, 14-17 and 19-24 are rejected under 35 U.S.C. 103 as being unpatentable over Bennett et al. in view of Safranski et al. and Yamaguchi et al. (US 9,167,876). The reference to Bennett et al. as modified by Safranski is discussed above and fails to specifically teach that the rear rack includes a channel surrounding the compartment, a seal being placed in the channel, the cover including a rib extending downwardly from [an] inside surface of the cover and contacting the seal in a closed position, the cover having an over-stress protection structure or feature. Yamaguchi et al. teach a known structure of a storage compartment (1) with cover structure (2) where the compartment including a channel (11) surrounding the compartment, a seal (3) being placed in the channel, the cover including a rib (claim 8, 15, 20: element 21, 21T) or tab (claim 19, element 21, 21T) extending downwardly from [an] inside surface of the cover and contacting the seal in a closed position (figure 3B, for example), whereby in the closed condition, a top surface of the cover (e.g., top face of 2) is spaced from the seal (e.g., by the distance of the depending wall of cover 2 between the rib or tab portion and the top face), the cover having an over-stress protection structure or feature (upward protruding edge of 1 proximate 1C, lower face of 2). It would have been obvious to one of ordinary skill in the art at the time of the invention and/or at the time of filing to provide the cover and rack element taught initially by the modifying reference to Safranski as applied to Bennett et al. with a seal in a channel on the rack element and a mating contacting rib on the cover, as taught by Yamaguchi et al., for the purpose of ensuring that the contents of the compartment are protected from damage by elements and/or material present on other items which may be placed in the cargo region on top of the cover (such as wet or muddy equipment). 
As further regards claims 9, 17 and 21, the reference to Yamaguchi et al. does not specifically teach that the seal is an o-ring seal. O-rings are generally well understood to be advantageous to sealing between respective elements which may be assembled and/or which may experience relative motion, and resultantly, it would have been obvious to one of ordinary skill in the art at the time of the invention and/or at the time of filing to make the seal taught by the modifying reference to Yamaguchi et al. from a section of o-ring stock material for the purpose of ensuring that the cover seals well against both solid particles and liquid, ensuring the protection of any items or elements placed inside the compartment.

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Bennett et al. in view of Safranski et al., Yamaguchi et al. and Wojnowski. The references to Bennett et al., as modified by Safranski et al. and Yamaguchi et al. are discussed above, and fail to teach the provision of a portion on the cover which contacts the floor as comprising standoff tabs. Initially, Wojnowski teaches a closable cover (14) for a container (10 in general, interior space 50) which is sealed with a sealing element (20, 20a, 20b) wherein the arrangement is also provided with standoff tabs (24a) which prevent the closing of the door from crushing the seal element (col. 2, lines 61-64). It would have been obvious to one of ordinary skill in the art at the time of the invention and/or at the time of filing to provide the cover and bin structure of the references to Bennett et al., Safranski et al. and Yamaguchi et al. as combined with a standoff bumper arrangement such as taught by Wojnowski for the purpose of ensuring that the door rests evenly against the accommodating structure without damaging portions of the door or the accommodating structure.
As regards the positioning of the tabs on the movable cover, while the modifying reference to Wojnowski teaches the standoff tabs (24a) as being placed on the container, rather than the door, initially it is well held that a reversal of operative parts is well understood to fall within the skill level of the ordinary practitioner, particularly where such a reversal does not compromise the operation of the structure. As such, it would have been obvious to one of ordinary skill in the art at the time of the invention and/or at the time of filing to provide the standoff tab structures as taught by Wojnowski on the door or cover portion as combined, rather than on the accommodating structure of the floor of the arrangement of Bennett et al. as modified by Safranski et al., Yamaguchi et al. and Wojnowski discussed directly above, so as to provide a smoother or more continuous profile to the floor portion surrounding the opening closed by the cover, and/or to allow the cover to be supported on other surfaces when removed from the vehicle (e.g., such as when it is set aside to allow a user to access the storage compartment).  

Allowable Subject Matter
Claim 26 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 27 as understood, would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Response to Comments
Applicant’s comments, filed with the amendment, have been carefully considered. As regards claim 1, note that the rack and compartment element as defined in Safranski can be interpreted as including a compartment floor (bottom of 271) which extends below the rear cargo rack (e.g., bottom of 271 is below floor 224 and walls 226, 228, 230, 232), this interpretation advanced in direct response to applicant’s amendment. As regards claim 10, note that Safranski additionally teaches the storage compartment upper perimeter (at the top of 271) forming an outer perimeter of the opening (i.e., that opening into the top of the storage compartment 271), which is concealed by the cover when it closes the compartment. As regards claim 19, note that the modifying reference to Yamaguchi et al. provides for a cover including a rib or tab (element 21, 21T) which both extends downwardly from [an] inside surface of the cover to contact the seal in a closed position (figure 3B, for example), whereby in the closed condition, a top surface of the cover (e.g., top face of 2 in Yamaguchi et al.) is spaced from the seal (e.g., by the distance of the depending wall of cover 2 between the rib or tab portion and the top face). As regards claims 19 and 20, to the extent that applicant only discloses and/or illustrates applicant’s rib portion 120 as engaging with the seal 90, the interchanged and/or redundant terminology associated with the “tab” in claim 19 and the “rib” in claim 20 are understood to be referencing the same element. All changes to the claim interpretation and/or application of prior art have been made in direct response to the changed recitations resulting from applicant’s amendment.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry specifically concerning this communication or earlier communications from the examiner should be directed to F. Vanaman whose telephone number is 571-272-6701. 
In the event that the examiner cannot be reached, the examiner’s supervisor, Paul Dickson, may be reached at (571) 272-7742.
Any inquiries of a general nature or relating to the status of this application may be made through either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	A response to this action should be mailed to:
		Mail Stop ______
		Commissioner for Patents
		P. O. Box 1450
		Alexandria, VA 22313-1450, 
	Or faxed to:
PTO Central Fax: 571-273-8300

								F. VANAMAN
								Primary Examiner
								Art Unit 3616
	
								/FRANK B VANAMAN/                                                                                      Primary Examiner, Art Unit 3616